Citation Nr: 1500399	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-27 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus with associated hypertension and mycotic toenails.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity peripheral neuropathy for the period from January 3, 2008, to July 20, 2011, and an evaluation in excess of 30 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity peripheral neuropathy prior to August 20, 2014, and in excess of 20 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy prior to August 20, 2014, and in excess of 20 percent thereafter.

5.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy prior to August 20, 2014, and in excess of 20 percent thereafter.

6.  Entitlement to an initial evaluation in excess of 10 percent for bilateral lower-extremity cellulitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION


The Veteran served on various periods of active duty from September 1953 to June 1970, including service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  That rating decision granted service connection for diabetes mellitus, type II with a 20 percent disability evaluation effective May 2006.

Thereafter, in a May 2008 rating decision, the Veteran was service connected with peripheral neuropathy of the upper extremities and the left lower extremity effective January 3, 2008.  In a May 2011 rating decision, service connection for peripheral neuropathy of the left upper extremity was granted, effective July 16, 2010.  A November 2011 rating decision granted service connection for cellulitis of the lower extremities, effective May 11, 2006, that rating decision also increased the Veteran's disability for peripheral neuropathy of the right upper extremity to 30 percent, effective July 21, 2010.  As noted by the Board in a June 2010 remand, in accordance with 38 C.F.R. § 4.120, diagnostic code 7913, note 1, compensable diabetic complications of diabetes are to be considered and rated separately.  Thus, these issues are considered on appeal from the initial, February 2008, rating decision which granted service connection for diabetes mellitus, type II.  

In May 2014, the Board remanded the case for additional evidentiary development.  That development has been accomplished and the appeal is ready for adjudication.

In a September 2014 rating decision, the Veteran's ratings for peripheral neuropathy of the left upper, left lower and right lower extremity were each increased to 20 percent disabling, effective August 20, 2014.  The issues have been characterized above to reflect these increased ratings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has required the use of insulin, oral hypoglycemic agents, and a restricted diet; regulation of activities has not been shown.

2.  The Veteran's hypertension and mycotic toenails, as complications of diabetes mellitus, are noncompensably disabling and are therefore considered part of the diabetic process.

3.  The Veteran's peripheral neuropathy of the right upper extremity is characterized by symptoms best described as mild from January 3, 2008, to July 15, 2010, and symptoms best described as moderate thereafter.

4.  The Veteran's peripheral neuropathy of the left upper extremity is characterized by symptoms best described as mild prior to August 20, 2014, and symptoms best characterized as moderate thereafter.

5.  The Veteran's peripheral neuropathy of the right lower extremity is characterized by symptoms best described as mild prior to August 20, 2014, and symptoms best characterized as moderate thereafter.

6.  The Veteran's peripheral neuropathy of the left lower extremity is characterized by symptoms best described as mild prior to August 20, 2014, and symptoms best characterized as moderate thereafter.

7.  The Veteran's cellulitis resulted in symptoms of swelling, redness, tenderness and drainage of the legs.  It was treated and has since resolved


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2.  From January 3, 2008 to July 15, 2010, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

3.  From July 16, 2010, the criteria for a 30 percent disability rating for service-connected peripheral neuropathy of the right upper extremity, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

4.  Prior to August 20, 2014, the criteria for a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

5.  From August 20, 2014, the criteria for a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

6.  Prior to August 20, 2014, the criteria for a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  

7.  From August 20, 2014, the criteria for a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

8.  Prior to August 20, 2014, the criteria for a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  

9.  From August 20, 2014, the criteria for a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

10.  The criteria for a compensable disability rating for service-connected cellulitis of the lower extremities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for each of the disabilities on appeal.  Once service connection is granted, the claim is substantiated, and additional section 5103(a) notice is not required.  

The Veteran's service treatment records, VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  In a November 2014 statement, the Veteran, through his representative, stated that he had no additional arguments or evidence to present and asked that the Board proceed with adjudication of the Veteran's claim.  

VA examinations were conducted in January 2008, July 2010, June 2011, August 2013, and August 2014 in connection with the various disabilities on appeal.  The record does not reflect that these examinations are inadequate for rating purposes as the examiners are shown to have listened to the Veteran's contentions, reviewed the evidence of record and provided thorough physical examinations.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

These matters were most recently before the Board in May 2014, when the case was remanded to the VA RO in Buffalo, New York (via the Appeals Management Center (AMC), in Washington, D.C.) for the purpose of obtaining a the Veteran's most recent treatment records and new VA examinations.

All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA examinations were conducted in August 2014 and recent treatment records have been associated with the claim file.

The examinations were rendered by a medical professional following thorough physical examination, interviews of the Veteran and review of the claims file.  The August 2014 VA examiner obtained an accurate history and listened to the Veteran's assertions, laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr, 21 Vet. App. at 311.  VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Diabetes Mellitus, Type II

The Veteran's service-connected diabetes with hypertension and mycotic toenails is rated 20 percent disabling under Diagnostic Code 7913. 

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.   A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The criteria for a rating in excess of 20 percent for diabetes mellitus necessitate a requirement of "regulation of activities."  This is so for a 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).

Additionally, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.

A note that follows the criteria states the following:  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  In the May 2014 Board remand, the issues on appeal were recharacterized in order to recognize the separately compensable complications of diabetes, to include the Veteran's peripheral neuropathy, additionally the Veteran's hypertension and mycotic toenails are considered in order to determine whether these disorders are compensable and, therefore eligible for a separate disability evaluation.  

In an October 2014 rating decision, the Veteran was additionally granted service connection for nephropathy as a separate disorder, the Veteran has not appealed that rating and it is not considered in the analysis below.  

A January 2008 VA examination noted that the Veteran complained of low sugar which he considered hypoglycemic reactions.  He denied losing consciousness secondary to low sugar and denied ketoacidosis.  The Veteran was not hospitalized for ketoacidosis or hypoglycemic reactions, he denied being on a restricted diet.  He took insulin.  The Veteran denied weight loss, bowel or bladder impairment but stated that he gained about five pounds in three months.  The Veteran complained of some restriction of activities secondary to his diabetes and stated that he was tired all the time.  The examiner noted that the Veteran had weakness and lethargy secondary to prostate cancer.

A July 2010 VA examination included the Veteran's reports that he used insulin and oral medication and insulin three times a day.  The Veteran stated that medication made him gain weight.  The Veteran was instructed to follow a restricted or special diet but was not restricted in his strenuous activity.  It was noted that the Veteran was in sales but had retired in 1998 secondary to medical problems, diabetes and prostate cancer.  

At an August 2013 VA examination, it was noted that the Veteran took oral hypoglycemic agents and insulin by injection with every meal.  The Veteran did not require regulation of activities as part of his medical management of diabetes.  There were no hospitalizations for ketoacidosis or hypoglycemia in the past year.  There was no loss of strength or weight.  It was noted that the Veteran was morbidly obese and had multiple medical conditions affecting his functional status.  The examiner stated that the Veteran's diabetes and complications did not impact his ability to work.  The examiner stated that the Veteran's co-morbid medical conditions affected the Veteran's functional status.  

The Veteran was afforded a VA examination in August 2014; the Veteran described the use of oral hypoglycemic agent and more than one injection of insulin per day.  The Veteran did not require regulation of activities as part of medical management for his diabetes.  The Veteran reported that he visited his diabetic care provider less than twice per month for ketoacidosis or hypoglycemia.  There was no unintentional weight loss.  The Veteran's diabetes was reported as having no impact on his abilities to work.  

Regulation of activities, a symptom described under all of the higher rating criteria for diabetes mellitus type II under Diagnostic Code 7913 is not shown by the medical evidence of record.  Of note, the Veteran is shown to report a restriction of his activities in that he felt fatigue regularly; however, the Veteran's VA examiners all demonstrate that the Veteran's diabetes mellitus does not require such regulation, and medical evidence of such restriction is required for a higher disability rating under Diagnostic Code 7913.  See Camacho, 21 Vet. App. at 366.

Without sufficient evidence that the Veteran's diabetes mellitus requires regulation of activities as defined in the rating criteria, a 40 percent (or higher) rating is not assignable even though the two other requirements have been met given the conjunctive nature of the rating criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; Camacho, 21 Vet. App. at 366.  Consequently, a rating in excess of 20 percent for diabetes mellitus is not warranted during any point in this appeal.  See Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. App. at 505.

Service connection is also in effect for hypertension and mycotic toenails as diabetic complications, and the ratings for these two disorders are combined with the rating for diabetes mellitus.  See, Diagnostic Code 7913, Note 1.  The Board has therefore considered whether separate, compensable ratings are warranted for these disorders.

Hypertension

The Veteran's hypertension is rated as noncompensable as a complication of his service-connected diabetes. 

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

A May 2007 VA treatment note reported a blood pressure readings of 138/69 and 137/64.  An additional treatment note dated in May 2007 described the Veteran's hypertension as "borderline stable."  An August 2007 treatment note included a blood pressure reading of 130/60.  A February 2008 treatment note described hypertension as stable blood pressure was 116/60.  A May 2008 VA treatment record demonstrated a blood pressure reading of 112/60.

During a January 2008 VA examination, the Veteran noted that he had high blood pressure but he denied any symptoms.  The Veteran's blood pressure readings were 135/66, 139/67 and 151/69.  

An August 2009 blood pressure readings was 126/80.  A September reading was 136/82.  

At his July 2010 VA examination, it was noted that the Veteran used continuous medication for control of his hypertension.  Blood pressure readings were 113/70, 126/74 and 126/78.

A November 2010 VA treatment note demonstrated a blood pressure reading of 176/80.  A September 2011 treatment note included a blood pressure reading of 124/66.  A May 2011 reading was 135/85.  A December 2011 reading was 130/74.  A December 2012 blood pressure reading was 120/74.  February 2012 reading was 131/72.

At his August 2013 VA examination, the Veteran noted that he took continuous medication for hypertension.  The Veteran was not shown to have a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings were 156/68, 165/63 and 138/68.  The Veteran's hypertension was not shown to impact his ability to work.  

A February 2014 blood pressure reading was 152/70.  A June 2014 VA treatment note included a blood pressure reading of 148/78.

Based on the evidence, the Board finds that the Veteran's service-connected hypertension is not compensably disabling.  The evidence fails to show diastolic blood pressure readings of predominantly 100 or more or systolic readings of predominantly 160 or more as required for a compensable (10 percent rating) under Diagnostic Code 7101.  The Board is cognizant of isolated higher systolic or diastolic readings such as those noted above in November 2010 and August 2013; however, such isolated findings do not demonstrate predominantly high readings warranting a compensable disability rating as there are numerous readings showing a history of a noncompensable level of blood pressure.  The Veteran's blood pressure is shown to be predominantly far below the criteria for the 10 percent rating and is noted as stable overall in the Veteran's treatment records.  

The Board notes that the evidence shows that the Veteran is prescribed medication to control his hypertension.  Although the blood pressure readings may be higher without the medication, the effects of medication on blood pressure are expressly considered in the rating criteria.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).

The preponderance of the evidence is against a separate, compensable rating for the hypertension; there is no doubt to be resolved.  As hypertension does not meet the criteria for a compensable evaluation, it remains part of the diabetic process.  

Mycotic Toenails

Where, as is the case here, a Veteran has an unlisted disability, it will be rated by analogy under a disease or an injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20 (2014).  Here, the Veteran's mycotic toenails are best considered under the rating criteria for disabilities of the skin.

Under Diagnostic Code 7806, the disability rating for dermatitis or eczema a 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, a 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A January 2008 VA examination demonstrated yellow thickening of the toenails.  A February 2009 treatment note reported that the Veteran's nails were debrided and the Veteran was educated on diabetic foot care.  May 2010 VA treatment records noted that the Veteran's nails were mycotic and treatment with debridement.  

A February 2011 treatment note indicated elongated mycotic nails on the toes.  The nails were debrided, and the Veteran was prescribed cream to dry areas.  

At his August 2013 VA examination, it was noted that the Veteran saw a podiatrist for his diabetic foot care for mycoctic toenails on each foot.  There was no scarring of the head, face or neck, no benign or malignant skin neoplasms, no systemic manifestations due to skin disease, no treatment with oral or topical medications in the past year and no other treatment in the past year for exfoliate dermatitis or papulosquamous disorders.  The Veteran's skin conditions were not shown to impact his ability to work.  

A June 2014 treatment note reported that the Veteran's nails had been debrided and that the Veteran was to return in three months.  There were no signs of infection.  

The Veteran was afforded a VA examination in August 2014 which noted that the Veteran had his nails debrided every three months by podiatry, there was no other treatment for his toenails.  

The preponderance of the evidence is against granting a compensable disability rating for the Veteran's mycotic toenails.  The Veteran's mycotic toenails are not shown to affect as much as 5 percent of the entire body or of the exposed areas, nor do they require requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  

The Board has considered other potentially applicable rating codes for the Veteran's mycotic toenails, but as scarring is not shown, these other potential rating codes are not applicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In light of the above, the Board finds that the preponderance of the probative evidence of record is against granting a compensable rating for the Veteran's mycotic toenails; there is no doubt to be resolved.  As mycotic toenails do not meet the criteria for a compensable evaluation, it remains part of the diabetic process. 

Peripheral Neuropathy

At a January 2008 VA examination, the Veteran complained of neurological problems and described tingling and numbness of his fingers and toes for eight years which was intermittent and worse in cold weather.  He described daily flare-ups of symptoms lasting for about twenty minutes.  He stated that his occupation was impacted in that it was difficult for him to grab things and to drive.  Physical examination revealed decreased sensation of the right hand and the Veteran was unable to distinguish between sharp and dull sensation and was at some points unable to feel any pressure at all.  

The Veteran was afforded a VA examination of the peripheral nerves in March 2008.  During his examination, the Veteran complained of numbness in his hands and feet which came and went.  He stated that this occurred most of the day.  The Veteran denied that this affected his occupation or activities of daily living.  

During his July 2010 VA examination the Veteran stated that he experienced paresthesias and loss of sensation in the tips of his fingers and toes, he stated that he sometimes tripped and dropped objects.  Muscle tone was normal and there was no atrophy.  

At an August 2013 VA examination, the Veteran stated that he experienced increased numbness and tingling in the bilateral hands and right foot.  He stated that he stopped driving due to his right foot symptoms.  He stated that he had not seen his primary care physician in regards to these new symptoms.  Testing revealed moderate parethesias and/or dysesthesias in the upper right extremity and mild parethesias and/or dysesthesias in the other extremities.  Deep tendon reflexes were normal.  There was no muscle atrophy and some trophic changes in the lower extremities.  It was noted that there was moderate incomplete paralysis of the ulnar nerve on the right side and mild incomplete paralysis on the left ulnar nerve.  There was mild incomplete paralysis of the sciatic nerve bilaterally.  The Veteran's ability to work was not impacted by the Veteran's neuropathy.

At his August 2014 VA examination, the Veteran described being unable to lift things with his right feeling due to a lack of feeling.  The Veteran stated that this had become worse over the last year.  The Veteran was shown to have decreased sensation along the ulnar distribution and a positive Phalen's sign, it was noted that his symptoms were more consistent with carpal tunnel or nerve entrapment than diabetic peripheral neuropathy.  There was moderate parethesiais and or dysetheias in all extremities.  There was severe numbness in both upper extremities and moderate numbness in the lower extremities.  There was no muscle atrophy.  Deep tendon reflexes were normal sensory examination was normal.

On the right side the Veteran was shown to have moderate incomplete paralysis of the ulnar nerve and mild incomplete paralysis of the ulnar nerve on the left side.  There was mild incomplete paralysis of the sciatic nerve in the lower extremities.  It was noted that the Veteran used a scooter secondary to aortic heart disease and that the Veteran's gait could not, therefore, be examined.  Following examination of the Veteran and review of the Veteran's claim file, the examiner determined that the Veteran would not be equally served by amputation.  The examiner stated that right nerve entrapment and peripheral neuropathy would prevent physical but not sedentary employment.  

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8516 (complete or incomplete paralysis).  A rating of 10 percent is awarded for mild incomplete paralysis of the either extremity.  A rating of 30 percent is awarded for moderate incomplete paralysis of the major extremity, moderate incomplete paralysis of the minor extremity warrants a 20 percent disability rating.  A rating of 40 percent is awarded for severe incomplete paralysis of the major extremity and a 30 percent is awarded for severe incomplete paralysis of the minor extremity.  

A rating of 60 percent is awarded for complete paralysis of the ulnar nerve in the major extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened), these symptoms result in a 50 percent rating for the minor extremity.  

Procedurally, the Veteran has been service connected for peripheral neuropathy of the right upper extremity from January 3, 2008.  The Veteran's disability rating for the right upper extremity was 10 percent from that time to July 21, 2011, when the Veteran's rating was increased to 30 percent, by way of a November 2011 rating decision.  The Veteran's left upper extremity disability rating was noncompensable until July 16, 2010, when a May 2011 rating decision increased that rating to 10 percent disabling.  The Veteran's disability rating was again increased, to 20 percent, in a September 2014 rating decision, effective August 20, 2014.  

In order to demonstrate that a schedular increased rating is warranted for the right extremity, prior to July 21, 2011, the evidence would have to demonstrate moderate incomplete paralysis, as the Veteran is right hand dominant.  In its November 2011 rating decision, the Veteran determined that moderate paralysis was demonstrated secondary to a July 2011 treatment session which showed that the Veteran had a hard time picking things up due to loss of sensation.  

As the Veteran is shown to have had trouble holding objects in his right hand as early as his July 16, 2010 VA examination, affording the Veteran the benefit of the doubt, a disability rating of 30 percent is warranted from that date, as opposed to July 21, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Severe paralysis of the ulnar nerve in the right upper extremity is not, at any time on appeal, demonstrated by the evidence of record, nor is complete paralysis.  Accordingly, a 30 percent disability rating, but no higher, is warranted from July 16, 2010.

Regarding the Veteran's left upper extremity, in order to demonstrate that a compensable schedular rating was warranted prior to July 16, 2010, the evidence would have to demonstrate mild paralysis of the ulnar nerve, here, however, mild incomplete paralysis of the ulnar nerve on the left side is first shown in July 16, 2010, when decreased sensation was demonstrated in the fingers bilaterally.  

Thereafter, the criteria for a higher, 20 percent disability rating are first shown in August 2014, when clinical testing demonstrated moderate incomplete paralysis of the left ulnar nerve.  

The Board is cognizant of the fact that the Veteran was shown to drop things, as discussed above, as early as July 2010, and that the hand involved was not specified in the July 2010 VA examination.  Here, however, the record clearly demonstrates that the Veteran's right hand symptoms are worse than his left hand symptoms, as demonstrated by clinical testing, and the Veteran is shown in August 2013 to have mild incomplete paralysis of the ulnar nerve.  Therefore the lower, 20 percent disability rating is warranted secondary to the demonstration of moderate symptoms, in August 2014.

As to peripheral neuropathy of the lower extremities, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The Veteran's lower extremities have both been rated at the 10 percent disability level from January 2008 to August 20, 2014 and the Board finds that this accurately describes the Veteran's disability levels.  As described above, moderate incomplete paralysis of the sciatic nerve is first demonstrated at the Veteran's August 2014 VA examination.  Prior to this time, the Veteran's August 2013 VA examination demonstrated mild incomplete paralysis in both lower extremities.  

At no time has the evidence demonstrated moderately severe incomplete paralysis of the sciatic nerve, the next higher available rating, nor has complete paralysis been demonstrated by the evidence of record.  Accordingly, a higher disability rating for any part of the period on appeal is unwarranted.

Cellulitis

In a January 2008 VA examination, the Veteran's extremities revealed no swelling.  A November 2008 treatment note demonstrates that the Veteran was prescribed ammonium lactate for his skin to use topically on the feet.  

A September 2009 VA treatment note included the Veteran's complaint of left lower leg redness, tenderness and drainage, an assessment of early cellulitis was provided.  An October 2009 note reported that cellulitis had cleared.  An April 2010 VA treatment record noted that the Veteran had been treatment for cellulitis.  It was noted that the Veteran would be treated with compression hose and Azithromycin for nine days.  

A July 2010 VA examination included the Veteran's that he had been treated for cellulitis of his legs and current symptoms were swelling of the legs.  It was noted that the Veteran had been treated for ongoing cellulitis and that current symptoms were swelling of the legs, there was no heat or red line.  

A March 2011 VA treatment note reported that the Veteran's cellulitis had cleared.

At a June 2011 VA examination, it was noted that the Veteran had two episodes of cellulitis, one in the right leg and one in the left.  Symptoms were described as intermittent and there were no skin or systematic symptoms noted on examination, there was no skin disease treatment in the past year.  

September 2013 February 2014, and April 2014 VA treatment notes reported that cellulitis had cleared.  

At his August 2014 VA examination, cellulitis was noted as resolved with no current cellulitis.  The Veteran did not use oral or topical medications in the past year for any skin condition.  There was no systemic use of topical medication or debilitating or non debilitating episodes

The Veteran's cellulitis is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The rating criteria are described above in the mycotic toenails section.

Given the evidence of record, the Board finds that a disability rating in excess of 10 percent for cellulitis is not warranted.  The Veteran is shown to have isolated incidents of cellulitis.  The Veteran is shown to have had treatment for cellulitis in April 2010 and symptoms are shown to have resolved at the time of his June 2011 VA examination and symptoms are again shown in July 2010.  After these symptoms, in September 2013 February 2014, and April 2014 VA medical center treatment notes reported that cellulitis and cleared and the Veteran's cellulitis was found to be resolved in August 2014.  

The RO granted service connection for cellulitis in November 2011 with a 10 percent disability rating secondary to a finding that the Veteran used topical antibiotic treatment from December 2004 to September 2009 and oral antibiotic treatment from April 2010 until November 2010 when his symptoms cleared up.  As noted by the RO at the time of the November 2011 rating decision, the assignment of the 10 percent rating was based on the assumption that cellulitis always involved the lower half of his legs and feet.  Moreover it was noted at that time that the Veteran took topical antibiotics but not corticosteroids or other immunosuppressive drugs for his cellulitis.  Thus for the period in which the Veteran had any symptoms whatsoever, a 10 percent disability rating is sufficient as it contemplates the Veteran's limited symptoms, which included swelling, redness and limited to the use of non corticosteroid or immunosuppressive treatment.   

While it is fairly clear that the Veteran's cellulitis has resolved since the initial grant of the 10 percent rating, the Board will not interrupt the continuation of that rating.  However, as the Veteran's symptoms have cleared, a higher disability rating is not warranted.

Additional Considerations

The Veteran's service-connected disabilities considered above result in multiple functional impairments.  However, given that higher schedular ratings are available to the Veteran and given that the Veteran is in receipt of a total disability rating and special monthly compensation, the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms even when considered in the aggregate.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected disabilities are adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

Additionally, a claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Significantly, the Veteran is in receipt of a 100 percent combined disability rating.  Under certain circumstances, however, it might benefit the Veteran to obtain a rating based on individual unemployability, even where a 100 percent schedular rating has also been granted; e.g. in order to be eligible for special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) without a single disability rated at 100.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Here, the Veteran is rated as 100 percent disabled and the Veteran is in receipt of special monthly compensation at the housebound rate.  Accordingly, consideration of TDIU is rendered moot.



ORDER

An initial evaluation in excess of 20 percent for type II diabetes mellitus with associated hypertension and mycotic toenails is denied.

Prior to July 16, 2010, an initial evaluation in excess of 10 percent for right upper extremity peripheral neuropathy for the period is denied.

From July 16, 2010, an evaluation of 30 percent, but no higher, for right upper extremity peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial evaluation in excess of 10 percent for left upper extremity peripheral neuropathy prior to August 20, 2014, and in excess of 20 percent thereafter, is denied.

An initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy prior to August 20, 2014, and in excess of 20 percent thereafter, is denied.

An initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy prior to August 20, 2014, and in excess of 20 percent thereafter is denied.

An initial evaluation in excess of 10 percent for bilateral lower-extremity cellulitis is denied.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


